Citation Nr: 1146115	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  08-07 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for bronchitis, currently rated as 30 percent disabling.

2.  Entitlement to an increased evaluation for residuals of hemigastrectomy, gastroduodenostomy, and vagotomy (stomach disability), currently rated as 20 percent disabling.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States






ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1972 to August 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied the above-referenced claims.  

In May 2010, the Board remanded the case to the RO, via the Appeals Management Center (AMC), for further development and adjudicative action.  In a June 2011 Supplemental Statement of the Case (SSOC), the RO/AMC affirmed the determination previously entered.  The case was then returned to the Board for further appellate review.

In his February 2008 VA Form 9, the Veteran raised an informal claim for entitlement to TDIU benefits.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  As such, the issue of entitlement to a TDIU has been included as an issue on appeal.




The issue of entitlement to a TDIU being is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran's service-connected bronchitis is manifested by cor pulmonale; or by FEV-1 less than 56 percent of predicted value; or the ratio of FEV-1 to FVC less than 56 percent; or DLCO(SB) less than 56 percent predicted; or a maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation); or right ventricular hypertrophy; or pulmonary hypertension; or episode(s) of acute respiratory failure; or the need for outpatient oxygen therapy.

2.  The evidence of record shows that the Veteran's service-connected stomach disability is manifested by evidence of anemia, some weight loss, nausea, vomiting, occasional GERD, bloating, belching, abdominal pain, dumping syndrome problems, and persistent diarrhea.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for bronchitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1- 4.3, 4.97, Diagnostic Code 6600 (2011).

2.  The criteria for an evaluation of 40 percent, and not higher, for a stomach disability have been more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1- 4.3, 4.112- 4.114, Diagnostic Code 7305 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011) requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the information and evidence necessary to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will attempt to provide; and (3) that the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) the degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.

However, in Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the United States Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant.

By letters dated in December 2004 and May 2005, the Veteran was notified of the information and evidence necessary to substantiate his claims.  VA told the Veteran what information he needed to provide, and what information and evidence that VA would attempt to obtain. Under these circumstances, the Board finds that VA has satisfied the requirements of the VCAA.

The claims file indicates that VA satisfied the notice requirements under Dingess in a June 2009 notice letter.  Adequate notice has been provided to the Veteran prior to the transfer and certification of his case to the Board, and thus, compliance with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have been met.

For an increased-compensation claim, § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect of such worsening or increase has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on employment and daily life (such as a specific measurement or test result), VA must provide at least general notice of that requirement.  VA must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation.  Id.

In this case, the Veteran was provided pertinent information in the aforementioned notice letters and in a February 2008 Statement of the Case (SOC).  Specifically, VA informed the Veteran of the necessity of providing, on his own or by VA, medical or lay evidence demonstrating a worsening or increase in severity of the respective disability and the effect that the worsening has on his employment and daily life.  The Veteran was informed that should an increase in disability be found, a disability rating would be determined by applying the relevant diagnostic codes; and examples of pertinent medical and lay evidence that he could submit relevant to establishing entitlement to increased compensation.  The Veteran was also provided notice of the applicable relevant diagnostic code provisions.  Following the February 2008 SOC, his claims were readjudicated by way of the June 2011 Supplemental Statement of the Case (SSOC).

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim. The Veteran's relevant service and VA medical treatment records have been obtained.  He was provided appropriate VA medical examinations.  There is no indication of any additional, relevant records that the RO failed to obtain.

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.

Legal Criteria for Increased Disability Ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.   38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 92007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Secretary shall give the benefit of the doubt to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218, F.3d 1378, 1380- 81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the instant claims.

Bronchitis

The Veteran claims that his bronchitis disability is more severe than what is reflected by the currently assigned 30 percent disability rating.  By way of brief history, the Veteran was granted service connection for bronchitis in a February 1976 rating decision.  Since the effective date of service connection, his bronchitis has been rated under Diagnostic Code 6600, which pertains to chronic bronchitis.  The Veteran filed his claim for an increased rating in April 2005.

The General Rating Formulas for evaluating interstitial, restrictive, and obstructive lung disease use the results of pulmonary function testing and specifically the FEV-1, FEV- 1/FVC, and DLCO (SB), in terms of percentages of predicted, for disability ratings from 10 percent to 100 percent, although the values (of FEV-1, FEV-1/FVC, and DLCO (SB)) vary for each level of disability (i.e., 10, 30, 60, and 100 percent) as to each type of lung disease (i.e., whether interstitial, restrictive, and obstructive).  However, in every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, as is the case for the General Rating Formulas for evaluating interstitial, restrictive, and obstructive lung disease, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.3.

Under Diagnostic Code 6600, a 60 percent disability rating is in order of cases of FEV-1 of 40-to 55 percent of predicted value; FEV- 1/FVC of 40 to 55 percent; DLCO (SB) of 40-to 55 percent of predicted value; or maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent disability rating is warranted in cases of FEV-1 less than 40 percent of predicted value; FEV-1/FVC of less than 40 percent; DLCO (SB) of less than 40-percent predicted value; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation); cor pulmonale (right heart failure); right ventricular hypertrophy; pulmonary hypertension (shown by Echo or cardiac catheterization); episode(s) of acute respiratory failure; or the requirement of outpatient oxygen therapy.  See 38 C.F.R. § 4.97.

Effective October 6, 2006, VA added provisions that clarify the use of pulmonary function tests in evaluating respiratory conditions.  A new paragraph (d) to 38 C.F.R. § 4.96, titled "Special provisions for the application of evaluation criteria for diagnostic codes 6600, 6603, 6604, 6825-6833, and 6840-6845" has seven provisions.  Pulmonary function tests are required to evaluate respiratory conditions except in certain situations.  If a DLCO (SB) test is not of record, evaluation should be based on alternative criteria as long as the examiner states why the DLCO (SB) test would not be useful or valid in a particular case.  When the pulmonary function tests are not consistent with clinical findings, evaluation should generally be based on the pulmonary function tests.  Post-bronchodilator studies are required when pulmonary function tests are done for disability evaluation purposes with some exceptions.  When evaluating based on pulmonary function tests, post-bronchodilator results are to be used unless they are poorer than the pre-bronchodilator results, then the pre-bronchodilator values should be used for rating purposes.  When the results of different pulmonary function tests (FEV-1, FVC, etc.) are disparate, the test result that the examiner states most accurately reflects the level of disability should be used for evaluation, and if the FEV-1 and the FVC are both greater than 100 percent, a compensable disability rating based on a decreased FEV-1/FVC ratio should not be assigned.

In May 2005, the Veteran underwent a VA respiratory examination, at which time he reported experiencing a chronic cough with frequent production of tenacious mucoid septum and occasional cough inducted vomiting.  He reported using an albuterol inhaler four times a day.  He also reported experiencing exertional dyspnea upon ambulation in excess of approximately two blocks.  The Veteran reported a history of occasional mild streaked hemoptysis, but not occurring recently.  There was no history of Intermittent Positive Pressure Breathing (IPPB), home oxygen therapy, ventilator/respiratory care, tracheotomy, thoracentesis, or thoracostomy.  The examiner noted that the Veteran was hospitalized in May 2005 for pancreatitis, anxiety, and chronic obstructive pulmonary disease (COPD).  The physical examination revealed that the lungs were clear to percussion and auscultation, without dullness to percussion, rubs, rales, rhonchi, or bronchospasms.  There was no evidence of cor pulmonale, right ventricular hypertrophy (RVH), pulmonary hypertension, or restrictive disease.  Arterial blood gas studies were within the normal range and the pulmonary function studies were suggestive of moderate COPD.  The associated chest X-ray examination revealed the heart at upper limits of was of normal size and the presence of clips at the gastroesophageal junction; there was no appreciable change since a prior X-ray examination in April 2004.  The diagnosis was chronic bronchitis, COPD.

The associated VA pulmonary function test, also dated in May 2005, revealed an FEV-1 of 62 percent of predicted, and a FEV-1/FVC of 89 percent of predicted.  The clinician indicated that flow volume suggested great patient effort.  He concluded that the Veteran presented with minimal airflow obstruction suggestive of underlying restriction.

VA outpatient treatment records dated from October 2005 to December 2007 show that the Veteran was treated intermittently for symptoms which included cough, sputum production, shortness of breath, pain, and congestion.  Generally, these records show that he was prescribed the use of inhalers, and albuterol nebulizer treatments to treat his symptomatology.  

The Veteran underwent a second VA respiratory examination in July 2010.  The Veteran reported that his respiratory symptoms were aggravated by heat and that he received in-patient treatment for pneumonia in 2008.  He reported that he was currently prescribed the use of an inhaler and albuterol inhalation treatment, both four times per day.  The Veteran reported experiencing dyspnea with moderate exertion ; he stated that he was able to walk a flight of stair, or a couple of hundred feet slowly without dyspnea.  He was unable to run or participate in sports.  He stated that he previously worked in a warehouse, during which his breathing problems were aggravated by heat.  The Veteran denied the use of steroids, antibiotic or other immunosuppressive drugs.  His pulmonary history was negative for the following:  non-productive cough; wheezing; non-anginal chest pain; hemoptysis; fever; night sweats; respiratory failure; cor pulmonale; RVH; or pulmonary hypertension.  The physical examination revealed a respiratory rate of 18.  The cardiac examination was negative for evidence of pulmonary hypertension and the pulmonary examination was negative for evidence of abnormal breath sounds.  Diaphragm excursion and chest expansion were normal.  The examination was negative for evidence of chest wall scarring or chest wall deformity.  

The associated July 2010 chest X-ray examination showed no evidence of pulmonary infiltrate or pleural effusion.  There were multiple surgical clips observed in the epigastrium.  The impression was stable study.

The associated VA pulmonary function test, also dated in July 2010, revealed pre/post levels for FVC of 83 percent/ 84 percent of predicted, FEV-1 of 78 percent/81 percent of predicted, and a FEV- 1/FVC of 74 percent/76 percent of predicted.  The DLCO was reported as 77 percent of predicted.  The clinician indicated that the Veteran performed the best that he could on several tests.  She noted that he had difficulty completing the tests, and that this represented the best of several tests.  

After reviewing the pertinent evidence of record, the Board concludes that the Veteran's service-connected bronchitis is manifested by symptoms that were consistent with the criteria for a 30 percent disability rating.  In this regard, the VA pulmonary function testing conducted in May 2005 and July 2010, in conjunction with the May 2005 and July 2010 VA respiratory examination, revealed FEV-1 of 62 percent or greater of predicted, FEV- 1/FVC of 74 percent or greater of predicted, and a DLCO (SB) of 77 percent of predicted.  These findings are consistent with the assignment of a 30 percent disability rating under the General Rating Formula For Restrictive Lung Disease.  The findings demonstrated FEV-1 greater than 55 of predicted, FEV-1/FVC greater than 55 percent of predicted, and a DLCO (SB) greater than 55 percent of predicted.  The clinical findings of record do not support assignment of a disability rating higher than 30 percent for the period on appeal.

The Board also finds that over the entire period of time this issue has been on appeal, the evidence of record has not shown that the Veteran has cor plumonale or right ventricular hypertrophy.  Nor does the evidence suggest that the Veteran's maximum exercise capacity is less than 15 ml/kg/min oxygen consumption, or that he otherwise required oxygen therapy.  In fact, the Veteran most recently reported during the July 2010 examination that he was able to navigate stairs and walk a few hundred feet without difficulty and that he only experienced dyspnea with moderate exertion.  While the July 2010 examiner determined that the effect of the Veteran's disability on his usual activities ranged from none to severe, there is no objective evidence of record indicating that a higher disability rating is warranted in this case.  

In sum, the Veteran has not demonstrated findings on pulmonary function tests of FEV-1, FEV-1/FVC, or DLCO (SB) limited to an extent consistent with the criteria for a rating higher than 30 percent.  The medical evidence of record also fails to show any findings such as cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, episodes of acute respiratory failure, or the need for oxygen therapy which are associated with the service-connected disorder.  As such, the next-higher 60 percent rating is not warranted under Diagnostic Code 6600.

Stomach Disability

The Veteran claims that his stomach disability is more severe than what is reflected by the currently assigned 20 percent disability rating.  Having reviewed the evidence of record in light of the relevant laws and regulations, the Board finds that a 40 percent disability rating is warranted for the Veteran's stomach disability. 

Governing regulation provides that there are diseases of the digestive system, particularly with the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding.  38 C.F.R. §§ 4.14, 4.113.  In particular, 38 C.F.R. § 4.112 highlights the importance of weight loss in the evaluation of the impairment resulting from gastrointestinal disorders.  "Substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer, and "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  "Baseline weight" means the average weight for the two-year period preceding onset of the disease.  Id.  Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.

The Veteran's disability is currently rated as 20 percent disability under Diagnostic Code 7305, which provides the rating criteria for duodenal ulcers.  Under this diagnostic code, a moderately severe disability caused by a duodenal ulcer, manifested by impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year warrant a 40 percent rating.  A severe disability caused by a duodenal ulcer, such that pain is only partially relieved by standard ulcer therapy, with periodic vomiting, recurrent hematemesis or melena and associated with manifestations of anemia and weight loss productive of definite impairment of health warrants a 60 percent disability rating.  38 C.F.R. § 4.114, Diagnostic Code 7305.

Also applicable in this case is Diagnostic Code 7308, postgastrectomy syndromes, which provides that a 40 percent rating is warranted when moderate, with less frequent episodes of epigastric disorders with characteristic mild circulatory symptoms after meals but with diarrhea and weight loss, and a 60 percent rating is warranted when severe, associated with nausea, sweating, circulatory disturbance after meals, diarrhea, hypoglycemic symptoms, and weight loss with malnutrition and anemia.  38 C.F.R. § 4.114, Diagnostic Code 7308.

The claims file reflects that the Veteran underwent VA examinations in May 2005 to assess his service-connected stomach disability.  His past medical history was significant for a history of duodenal ulcer disease, with hemigastrectomy, gastroduodenostomy, and truncal vagotomy.  The Veteran denied experiencing any recent hematemesis or melena and stated that he treated his symptoms with medication as needed.  He reported occasionally experiencing mild dysphasia with painful swallowing.  A history of anorexia and weight loss of approximately fifteen pounds over the previous year was noted.  His symptoms were reported to include the following:  nausea and vomiting approximately three times a week; intermittent pyrosis with intermittent epigastric burning and substernal discomfort; occasional gastroesophageal reflux disease (GERD) with occasional regurgitation of undigested food or mucus; frequent bloating, belching, and flatulence; and a history of chronic, watery diarrhea.  The Veteran denied experiencing any circulatory disturbances after meals or hypoglycemic reactions.  

Clinical examination revealed that Veteran weighed 155 pounds.  There were no visible signs of pallor or jaundice.  Mild epigastric tenderness was present without guarding or rigidity.  There were no abdominal masses or viscera palpable on examination.  The examiner essentially noted that an associated complete blood count (CBC) analysis indicated mild to moderate anemia.  The examiner noted that the Veteran recently underwent barium studies of the colon with residual barium in the colon and rectum, which required the deferral of the upper GI series.  The Veteran was diagnosed with status post hemigastrectomy, and vagotomy for duodenal ulcer disease.      
  
The Veteran's VA medical records have been associated with the claims file and show intermittent treatment for gastrointestinal symptoms.  A February 2005 treatment record shows that the Veteran was treated for symptoms related to his nonservice-connected pancreatitis; the physical examination of the abdomen revealed that the Veteran's bowel sounds were normoactive, with tenderness in the left upper quadrant.  A June 2007 physical examination of the abdomen shows that the Veteran's bowel sounds were normoactive; he reported experiencing abdominal pain and was assessed with dyspepsia, with nausea and vomiting.  The Veteran reported having persistent nausea and vomiting, abdominal pain, and loose stools in June 2007.  He continued to report having abdominal pain and loose stools in July 2007, at which time he was noted to have a history of chronic pancreatitis, and peptic ulcer disease (PUD), with dumping syndrome problems "off and on."  

Treatment records dated throughout the pendency of the appeal record the Veteran's weight, in pounds, as follows:  153 (4/04); 158 (5/04); 159 (2/05); 156 (6/05); 151 (7/05); 150 (10/05); 156 (1/06); 161.2 (3/06); 154 (7/06); 154 (4/07); 151 (4/07); 153 (6/07); 155 (7/07); 147.4 (9/07); and 150.8 (12/07).   

In July 2010, the Veteran underwent additional VA examinations to assess his stomach disability, and the claims file was reviewed in conjunction with the examinations.  The Veteran reported a history of chronic diarrhea that had worsened over time, with persistent GERD and reflux.  He reported that some days he experienced persistent recurring loose stools for approximately four to five hours in the morning.  The Veteran's symptoms were treated with the daily use of prescription medications, with prescribed use as frequent as four times a day.  The examiner noted that the Veteran had approximately a ten pound weight fluctuation within the previous six months.  The Veteran reported consuming a restricted diet in that he tried to avoid fats, sodium, and spicy foods.  Post-prandial symptoms were reported as diarrhea within thirty minutes of eating; the frequency was reported as daily or more often.  He experienced nausea on a weekly basis.  He reported a history positive for persistent diarrhea, occurring more than six times per day.  The Veteran denied episodes of hematemesis or melena or a history of vomiting.  He reported that he last worked regularly in 1994 and that he had been unable to tolerate working more than two to three months at a time due to an aggravation of stomach symptoms.  He reported that he needed to be in close proximity to restroom.

The clinical examination revealed that the Veteran was 140 pounds.  The examiner determine that there were no signs or significant weight loss, malnutrition, or anemia.  The impression from the associated upper GI series was status post subtotal gastrectomy with Billroth I anastomosis.  The diagnosis was hemigastrectomy, gastroduodenostomy, and vagotomy, with chronic diarrhea stools and GERD.  Although the Veteran reported that he was unemployed, the examiner opined that the Veteran's disability had significant effects on his usual occupation as he needed to work in close proximity to bathroom facilities.  The Veteran was unable to do straining activities due to a loss of control of his bowels.  The affects of his disability on his usual daily activities ranged from none to severe.  She further noted that the Veteran was no longer able to ride the bus for transportation because of a lack of access to the bathroom.

Having considered the evidence of record in light of the relevant diagnostic codes, the Board finds that the next-higher 40 percent disability rating is warranted for the Veteran's stomach disability.  As noted above, a 40 percent disability rating under the currently assigned Diagnostic Code 7305 requires evidence of a moderately severe disability that is less than severe, but with an impairment of health manifested by anemia and weight loss, or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  In this case, the Veteran's disability has been manifested by evidence of anemia, some weight loss, nausea, vomiting, occasional GERD, bloating, belching, abdominal pain, dumping syndrome problems, and persistent diarrhea.  While the evidence of record does not show that the Veteran has recurrent incapacitating episodes averaging 10 days a more in duration, the evidence shows that the Veteran was anemic and experienced weight loss during the pendency of this appeal.  Essentially, when the Veteran's symptoms are viewed overall, the Board finds that his disability picture more closely approximates the criteria for a 40 percent disability rating under Diagnostic Code 7305.

The Board finds that an evaluation in excess of 40 percent is not warranted at any point during the course of the claim.  The findings noted above do not reflect that the Veteran's disability is severe and he has not experienced several of the criteria associated with a 60 percent evaluation under Diagnostic Code 7305, such as period vomiting, recurrent hematemesis or melena, or manifestations of anemia and weight loss productive of definite impairment of health.  In this regard, during the July 2010 VA examination, the Veteran denied episodes of hematemesis or melena or a history of vomiting, and there were no objective signs of significant weight loss.  As such, the 40 percent evaluation being assigned adequately addresses the level of impairment resulting from the Veteran's service-connected stomach disability.

In light of the Veteran's medical history of a hemigastrectomy, the Board notes that his disability could also be evaluated under Diagnostic Code 7308.  However application of this diagnostic code would not result in disability rating higher than 40 percent.  As noted above, Diagnostic Code 7308 provides that a 60 percent rating is warranted for a severe disability, associated with nausea, sweating, and circulatory disturbance after meals, diarrhea, hypoglycemic symptoms, and weight loss with malnutrition and anemia.  38 C.F.R. §§ 4.114, Diagnostic Code 7308.  In this case, the medical evidence does not show that the Veteran's stomach disability is severe, or that the disability is associated with circulatory disturbances after meals, significant weight loss, malnutrition, or hypoglycemic symptoms.  Thus, the application of Diagnostic Code 7308 would not result in a disability rating higher than the 40 percent rating assigned herein, as the Veteran's disability does not more clearly approximate the criteria for a 60 percent disability rating under this diagnostic code.

Moreover, the Board finds that the application of any other diagnostic code relevant to disabilities of the digestive system would not result in a disability rating higher than the 40 percent assigned herein.  Specifically, Diagnostic Codes 7306 (marginal gastrojejunal ulcer), 7307 (gastritis, hypertrophic) and 7346 (hiatal hernia) are not applicable in this case, as the medical evidence does not show, nor does the Veteran claim, that he has a gastrojejunal ulcer, gastritis or hiatal hernia condition.  It is therefore the judgment of the Board that a 40 percent disability rating reflects the severity of the Veteran's service-connected disability and that elevation to the next higher 60 percent rating is not warranted under these diagnostic codes. 

Conclusion

In reaching the above determinations, the Board acknowledges the Veteran's assertions that his bronchitis and stomach disabilities are significant and that he should receive higher ratings for each.  The Board notes that the Veteran is competent to report the symptomatology associated with each of these disabilities, such as difficulty breathing and weight loss.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (explaining that the Board is obligated to, and fully justified in, weighing the credibility of lay evidence); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (explaining that a Veteran is competent to report that on which he or she has personal knowledge). However, the Veteran's lay evidence is not as credible as the more probative and definitive medical evidence prepared by objective skilled professionals and required by the Rating Schedule.  The Board also notes that the Veteran, as a layman, is not competent to offer medical opinions on the severity of these disabilities.  See Grottviet v. Brown, 5 Vet. App. 91 (1993).

Based upon the guidance of the Court in Hart, the Board has considered whether a staged rating is appropriate for any of the claims on appeal.  However, in the present case, the Veteran's symptoms related to his bronchitis and stomach disabilities have remained nearly constant throughout the period on appeal.  As such, staged higher ratings for each of these claims on appeal are not warranted.

With regards to whether the evidence indicates that the Veteran's service-connected bronchitis and stomach disabilities warrant referral for an extraschedular consideration under 38 C.F.R. § 3.21, the Board notes that this issue is part and parcel with the claim for a total disability rating based on individual employability (TDIU) being remanded to the RO for further development.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, this issue will be addressed during the subsequent adjudication by the RO.

In conclusion, the Board finds that the criteria for a disability rating in excess of 30 percent for bronchitis have not been met and the service-connected stomach disability warrants no higher than a 40 percent rating.  Where, as here, the preponderance of the evidence is against the claim, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to a disability rating in excess of 30 percent for bronchitis is denied.

Entitlement to a 40 percent rating for a stomach disorder is granted, subject to the laws and regulations governing monetary awards.


REMAND

Unfortunately, a remand is required with respect to the Veteran's TDIU claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c).

As indicated in the introduction, the Board has included TDIU as an issue on appeal pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that TDIU is part and parcel to a claim for an increased rating when the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which the increased rating is sought.  Id. at 445.  In this case, the Veteran claimed in his February 2008 VA Form 9 statement that he was unable to work due to his service-connected stomach disability.  Additionally, he reported during the July 2010 VA respiratory examination essentially that he was unable to work in a previous job in a warehouse as the heat aggravated his respiratory disability.  Based on the medical evidence of record and the Veteran's statements, the Board finds that issue of entitlement to TDIU has been raised by the evidence of record.

However, appellate review of the TDIU element of the Veteran's claim at this time would be premature.  In this regard, the Veteran should be sent a VCAA notice letter regarding the TDIU element of his claim.  This letter should notify the Veteran and his representative of any information or lay or medical evidence not previously provided that is necessary to substantiate TDIU.  The notice should also indicate what information or evidence should be provided by the Veteran, to include a formal application form and an employment information form, and what information or evidence VA will attempt to obtain on the Veteran's behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  Thereafter, the RO should undertake any additional developed deemed necessary to adjudicate the claim for TDIU benefits.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall provide the Veteran with a letter that complies with the notification requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), and Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letter should explain what information or evidence (medical or lay) is necessary to substantiate the TDIU element of the Veteran's claim.  It should indicate the information and evidence that is to be provided by the Veteran, including a formal application form and an employment information form, and that VA will attempt to obtain on his behalf.  It also should include information concerning the assignment of disability ratings and effective dates, keeping in mind that TDIU is part of an increased rating claim.

2.  Then, the RO/AMC shall review the Veteran's claims file with respect to the TDIU claim and undertake any additional development indicated, to include obtaining and associating with the claims file any additional pertinent records identified by the Veteran during the course of the remand.

3.  After completion of the above development, the RO/AMC shall undertake any further development deemed necessary with respect to the TDIU claim, to include ordering a VA examination and/or a social and industrial survey and consideration of submission of the claim to the Under Secretary for Benefits or Director of Compensation and Pension Service for extra-schedular consideration, if appropriate.  The RO shall follow any applicable regulations and directives implementing the provisions of the VCAA as to its notice and development.

4.  Upon completion of the above, the RO shall adjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


